DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	Paragraph [0046], line 1, does the foam cotton head 2 actually “move up” or is it the wringing frame 3 that is moving up and down?
	Paragraph [0046], lines 3-4, does the foam cotton head 2 actually “move down” or is it the wringing frame 3 that is moving up and down?
	Paragraph [0047], line 8, the recitation “…keep in a trend of deflecting close…” is awkwardly written and unclear.
	Paragraph [0049], lines 5 and 8, what exactly is “a lower end” of the foam cotton head?
	Paragraph [0052], line 6, does the foam cotton head 2 actually “move up” or is it the wringing frame 3 that is moving up and down?
	Paragraph [0052], line 13, does the foam cotton head 2 actually “move down” or is it the wringing frame 3 that is moving up and down?
Appropriate correction is required.

Claim Objections
3.	Claims 3, 6 and 10 are objected to because of the following informalities:
In claim 3, lines 9 and 14, is it actually the foam cotton head which “moves up” and “moves down”, respectively, or is the squeezing mechanism moving up and down?
	In claim 6, line 7, the recitation “…keep in a trend of deflecting close…” is awkwardly written and unclear.
	In claim 10, lines 11-12, the recitation “…in a trend of deflecting close…” is awkwardly written and unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,172,446 (hereinafter Schulein) in view of U.S. Patent Application Publication US 2002/0162573 (hereinafter Fernandez).
As for claim 1, the patent to Schulein discloses in Figs. 1-3 a self-wringing mop with a labor-saving wringing operation, the self-wringing mop comprising a mop handle or rod 1 and a mop cloth 5 wherein: the mop cloth 5 is connected to a bottom end of the mop rod 1; a wringing  during mopping, the mop cloth 5 (dot-dash lines in Fig. 1) is separated from the wringing frame 3 (col. 3, lines 5-6; Fig. 1); a squeezing mechanism 23 capable of squeezing the mop cloth 5 entering the wringing frame 3 is disposed on the wringing frame 3 (Fig. 2); a position of the squeezing mechanism 23 is changeable, so that the position of the squeezing mechanism 23 when the mop cloth 5 is moved upward relative to the wringing frame 3 is different from the position of the squeezing mechanism 23 when the mop cloth 5 is moved downward relative to the wringing frame 3 (dot-dash lines of squeezing mechanism 23 at position 26 to solid line position; Fig. 2); and a first amount of deformation generated by the mop cloth 5 during an upward movement of the mop cloth 5 relative to the wringing frame 3 is greater than the second amount of deformation generated by the mop cloth 5 during a downward movement of the mop cloth 5 relative to the wringing frame 3 (col. 3, lines 5-38; Fig. 2). Schulein discloses all of the recited subject matter as previously recited above with the exception of a foam head (sponge) and which is rotatably connected to the mop rod. Fernandez teaches a foam head (sponge) 14 rotatably connected to a handle or mop rod 12 (paragraph [0023]). It would have been obvious to one of ordinary skill in the art to have modified Schulein such that there is instead a foam mop with a rotatably connected arrangement to the mop rod as suggested by Fernandez for the wringing operation to improve versatility of a mopping operation. The provision of the foam head also being cotton is well within the capabilities of one skilled in the art for economical purposes and/or to provide a required softness/texture.
As for claim 2 reciting the squeezing mechanism 23 is adapted for squeezing a bottom surface of the foam cotton head to realize the wringing operation; when the foam cotton head is moved up relative to the wringing frame, the squeezing mechanism enables the foam cotton head to generate the first amount of deformation in a thickness direction; and when the foam cotton head is moved down relative to the wringing frame, the squeezing mechanism enables the foam cotton head to generate the second amount of deformation in the thickness direction, Schulein discloses that different amounts of deformation (also technically in a thickness direction; Schulein Fig. 2) are 
As well as claim 3 is understood, in the modified Schulein device, the wringing frame 3 comprises an inlet 15 or mop chamber 16 defining a through hole for allowing an end surface of the foam cotton head to pass therethrough, and the squeezing mechanism 23 is disposed within the through hole 15, 16 and is able to “swing” (a broad term) relative to the wringing frame 3 (higher than middle rollers 24; Fig. 2); during a wringing process, the foam cotton head is rotated to allow the end surface to be aligned with the through hole; in the process that the foam cotton head enters the through hole 15, 16 and moves up, the squeezing mechanism that does not swing at 26 enables the foam cotton head to generate the first amount of deformation; and in the process that the foam cotton head enters the through hole 15, 16 and moves down, the swung squeezing mechanism 23 enables the foam cotton head to generate the second amount of deformation (Fig. 2).

7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schulein in view of Fernandez as applied to claim 1 above, and further in view of U.S. Patent No. 6,148,465 (hereinafter Hsieh et al.).
As for claims 8 and 9, the patent to Hsieh et al. teaches in Fig. 4, for example, providing, on side surfaces 12, 12 of a foam head 11, two pressing means at 513 for squeezing. Accordingly, with this concept taught by Hsieh et al., a person skilled in the art could conceive of using and thus provide the modified Schulein device, on side surfaces of the foam head, two existing squeezing means for squeezing in a width direction of the foam head.

Allowable Subject Matter
8.	Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Dingert et al. is pertinent to a mop having a handle mounted squeeze housing arrangement.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.